Exhibit AMENDMENT NO. 1 TO THE SECURITIES PURCHASE AGREEMENT AND NOTE DATED AUGUST 28, This Amendment No . 1 to the SECURITIES PURCHASE AGREEMENT (the “SPA”) and the Note (the “Note”), dated as of August 28, 2008, is hereby entered as of October 9, 2008, by and among Bonanza Oil & Gas, Inc., a Nevada corporation, with headquarters located at 3000 Richmond Avenue, Suite 400, Houston Texas77098 (the “Company”), and each of the purchasers set forth on the signature pages hereto (the “Buyers”). WHEREAS, the Buyers purchased $500,000 in Notes at closing on August 28, 2008 and also received 50,000 shares of common stock (the “Shares”) for every $100,000 invested resulting in the aggregate issuance of 250,000 Shares. WHEREAS, in the event that
